Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10698782B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in the patent is narrower than the claim language in the application’s claim. Therefore the patent claim anticipates the application claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of identifying at least one actual link capability level of the device, identifying at least one working link capability level of the device, determining, based on the at least one actual link capability level and the at least one working link capability level, that the device is operating in a link- downgraded state, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “chassis”, “a memory”, “processing subsystem,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “chassis”, “a memory”, “processing subsystem” language, “identifying” in the context of the claim(s) encompasses a user observing link capability levels of the device. Similarly, “determining, based on the at least one actual link capability level and the at least one working link capability level, that the device is operating in a link- downgraded state” in the context of the claim(s) encompasses the user evaluating and judging a state of the device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “chassis”, “a memory”, “processing subsystem,” which are recited at a high-level of generality (i.e., as a generic “processing subsystem” performing a generic computer function of providing, in response to determining that the device is operating in the link- downgraded state, a notification that the device is operating in the link- downgraded state) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “chassis”, “a memory”, “processing subsystem” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernstrom et al. (US20140369186A1) in view of Lee et al. (US 20070104124 A1).

Ernstrom discloses:

a chassis; (fig 15: 1500, 1506; fig 14: 1480)

an interface (1440) that is included on the chassis; 

a device that is coupled to the interface; and (par 126: Aggregation interface 1312 is the aggregation ports of local network element 1350; par 136: aggregation interface 1440 receives a packet; fig 15: 1502, 1504; par 8: The link aggregation group processor further includes an event handler configured to send a notification to the peer network element when an anomaly is detected at the aggregation interface; par 137: multiple other devices and/or modules coupled to chassis fabric 1506; LAG)

a link downgrade detection subsystem (LAG; par 137: Network element 1500 may contain embodiments of LAG processor 1475 of FIG. 14.) that is included in the chassis and that is coupled to the interface, and wherein the link downgrade detection subsystem is configured to: 

However, Ernstrom does not explicitly disclose, while Lee teaches:
identify at least one actual link capability level (fig 3a: 311) of the device; (abstract: Power may be reduced to the network adapter chip if the detected energy level of the Ethernet link is less than a particular energy level)

identify at least one working link capability level (fig 3a: 311) of the device; (abstract: Power may be reduced to the network adapter chip if the detected energy level of the Ethernet link is less than a particular energy level)

determine, based on the at least one actual link capability level and the at least one working link capability level, that the device is operating in a link- downgraded state; and  (abstract: Power may be reduced to the network adapter chip if the detected energy level of the 109)

provide, in response to determining that the device is operating in the link- downgraded state, a notification that the device is operating in the link- downgraded state. (par 43: the CPU 105 may take steps to ensure…)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine detecting an anomaly of link aggregation group of Ernstrom with detecting energy level of a network link of Lee. One of ordinary skill in the art would have been motivated to do so in order to avoid the device runs out of power eventually if it is in a reduced power state. (Lee: par 43)

Claim(s) 8 is/are rejected as being the system implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 15 is/are rejected as being the method implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 2-7, 9-14, 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113